Title: To James Madison from the Junta of the Provinces of the Río de la Plata, 13 February 1811 (Abstract)
From: Junta of the Provinces of the Río de la Plata
To: Madison, James


13 February 1811, Buenos Aires. Declares that “Don Josef R Poinsetts has just presented himself to this Junta” with his credentials as commercial agent of the U.S. and that “this Government conformably to the cordial and friendly intentions which it made known to Y E in its official Letter dated yesterday,” has admitted him to the full exercise of the powers of his agency. Regards this agency as “a preliminary to the Treaties between Nation and Nation which will be formed to point out the Rules of a permanent Commerce and of the greatest amity and Union between the two States.”
